[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
A default entered against the defendant, Michael T. Green, on April 30, 1990, and the entry of a default operates as a confession by the defaulted defendant of the truth of the material facts alleged in the complaint which are essential to a judgment. Costello v. Hartford Institute of Accounting, Inc.,193 Conn. 160, 161, n. 1 (1984).
The plaintiff suffered pain in his neck and lower back as a result of the collision as pleaded in his complaint. He experienced pain and suffering from the date of the accident on May 16, 1987, was examined and released from the emergency room at Yale New Haven Hospital and was unable to return to his work until July 6, 1987. During that period he engaged in physical therapy, however he has sought no medical attention since July 2, 1987, though he testifies that he experiences stiffness in his back in the morning, alleviated by a hot shower and a kidney pill.
The court finds that the plaintiff has proven the following damages caused by the accident: CT Page 295
    Medical expenses      $1,083.24 Lost wages             3,564.00 Pain, suffering, inconvenience       2,500.00 __________ TOTAL: $ 7,147.24
Judgment shall enter in favor of the plaintiff in the amount of $7,147.24 plus costs.
BEVERLY J. HODGSON, Judge